DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/20 has been entered.
Status of the claims:  Claims 1-11, 13-34, 36-59 are currently pending.
Priority:  This application has PRO 62/481,538 (04/04/2017) and 
62/379,593 (08/25/2016).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-59, in the reply filed on 8/5/19 is acknowledged.  
Applicant also elected with traverse the species of Example 2.  In view of Applicant’s response and amendments, the species election requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13-34, 36-59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims use the language of “the unique library DNA fragment” which lacks a clear and unambiguous antecedent basis.  Thus, the claims are rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-34, 36-39, 41-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (US2016/0053301).
The instant claim language corresponds to the instant application Fig. 5A:

    PNG
    media_image1.png
    202
    536
    media_image1.png
    Greyscale

vs. Raymond’s Fig. 17A:

    PNG
    media_image2.png
    165
    512
    media_image2.png
    Greyscale

where Raymond’s Element 1 is a PCR primer binding site; Element 2 is a 5 nucleotide read code; Element 3 is a 3 nucleotide sample code; Element 4 is a 12 nucleotide anchor sequence; Element 5 is the two base sequence empirically chosen (Fig. 17; [0113]; [0318]-[0323]) which corresponds as 1=(i), 2+3=(ii)+(iii), and 4=(iv).  
Regarding claim 1, Raymond teaches a method for performing a genetic analysis on a DNA target region from a test sample ([0010]-[0011]: "a method for genetic analysis of cell-free DNA (cfDNA) is provided ... cfDNA from a biological sample of a subject"; [0062]: "Fragmentation (frag) prior to library construction with this sample 23407 increased the library yield by more than two-fold"; [0081] "cfDNA is highly fragmented") comprising:
(a) generating a genomic DNA library comprising a plurality of DNA library fragments, wherein each of the DNA library fragments comprises a genomic DNA fragment from the test sample and an adaptor ([0011] "cfDNA from a biological sample of a subject"; [0100] "ligating one or more adaptors to each end of the end- repaired cfDNA to generate a cfDNA library"; [0081] "molecular diagnostics contemplated herein for the genetic state of an individual; genetic diseases ... the availability of cfDNA to provide deep sequence coverage of select target genes");
(b) contacting the genomic DNA library with a plurality of capture probes that specifically bind to a DNA target region, thereby forming complexes between the capture probes and DNA library fragments comprising the DNA target region ([0020]-[0022] "the quantitative genetic analysis is performed on a plurality of genetic loci in a plurality of cfDNA clone libraries ... hybridizing one or more capture probes to a target genetic locus to form capture probe- cfDNA clone complexes"); and
(c) performing a quantitative genetic analysis of the genomic DNA fragments comprising the DNA target region ( [0195] "performing a quantitative genetic analysis of one or more target genetic loci in a cfDNA clone library");
wherein the adaptor is a DNA polynucleotide that comprises: (i) an amplification region, (ii) a sample tag region, (iii) a unique molecule identifier (UMI) multiplier, and an (iv) an anchor region ([0114] "an adaptor module comprises one or more PCR primer sequences, one or more read codes, one or more sample codes, one or more anchor sequences, and two or more 3' nucleotides that are efficient ligation substrates. In additional embodiments, the adaptor module further comprises one or more sequencing primer binding sites"; [0015]-[0016] "the one or more adaptors each comprise one or more unique read codes. In an additional embodiment, the one or more adaptors each comprise one or more sample codes for sample multiplexing");
wherein the amplification region comprises a polynucleotide sequence capable of serving as a primer recognition site for PCR amplification ( [0114] "the adaptor module further comprises one or more sequencing primer binding sites"; [0312] "Because a single PCR primer can used to amplify the genomic DNA libraries (Figure 14A), a primer that recognizes the adaptor sequence");
wherein the sample tag region comprises a polynucleotide sequence that is discrete from the nucleotide sequence of any other sample tag region ([0123]-[0124] "the sample code is about three nucleotides and differs from every other sample code used in other samples by two nucleotides") 
wherein the anchor region comprises a polynucleotide sequence that is capable of attaching to the genomic DNA fragment ([0123]-[0124] "the sample code is about three nucleotides and differs from every other sample code used in other samples by two nucleotides ... "anchor sequence" refers to a nucleotide sequence ... that hybridizes to a partner oligonucleotide"); 
wherein the unique library DNA fragment is identified by the combination of the sample tag region and the UMI multiplier; ([0015]-[0016] "the one or more adaptors each comprise one or more unique read codes. In an additional embodiment, the one or more adaptors each comprise one or more sample codes for sample multiplexing"; [0320] "Element 2 is a 5 nucleotide read code. The combination of this code with the genomic DNA sequence constitutes the DNA tag that was used to uniquely identify each read. The 5 nucleotide codes consist of 256 possible unique sequences that were chosen to be 2 base changes different from every other code in the set. This feature enabled unique and distinct reads");
wherein the test sample is identified by the combination of the sample tag region and the anchor region; ([0121]: ““sample code” refers to a polynucleotide that is used to identify the sample.”) and
wherein the genetic analysis is performed to detect a genetic change indicative of a disease state ([0031] "the quantitative genetic analysis is used to identify or detect one or more genetic lesions that cause or associated with the genetic disease").
Response 
Applicant first states that Raymond’301 does not teach the “UMI Multiplier element” required by the claims.  This is not persuasive because Raymond’301 teaches “the one or more adaptors each comprise one or more unique read codes” (claim 1 (c)) and “the term “read code” refers to a polynucleotide that is used to identify unique sequencing reads” ([0117]) which corresponds to the “UMI Multiplier element” of the instant claims.
Applicant argues that Raymond’301 does not teach the “sample tag region” as claimed because it “a unique nucleic acid sequence”.  This is not persuasive because Raymond’301 teaches "the sample code is about three nucleotides and differs from every other sample code used in other samples by two" ([0123]-[0124]) which is equivalent to the unique “sample tag region” of the instant claims.
Applicant argues that Raymond’301 does not teach the “anchor region” as claimed because “together with the sample tag region, the anchor region identifies the test sample because the anchor region comprises one of four distinct sequences” while Raymond’301’s anchor comprises the same sequence in each adaptor.  This is not persuasive because Raymond’301 teaches ““sample code” refers to a polynucleotide that is used to identify the sample” ([0121]) and "each anchor sequence is part of a family of four anchor sequences" ([0124]).  Thus, the combination of the anchor region and sample tag do identify the sample.
Applicant argues that Raymond’301 does not teach the “the unique library DNA fragment is identified by the combination of the sample tag region and the UMI multiplier” as claimed.  This is not persuasive because Raymond’301 teaches "the one or more adaptors each comprise one or more unique read codes. In an additional embodiment, the one or more adaptors each comprise one or more sample codes for sample multiplexing" ([0015]-[0016]) and   "Element 2 is a 5 nucleotide read code. The combination of this code with the genomic DNA sequence constitutes the DNA tag that was used to uniquely identify each read” ([0320]).
Applicant argues that Raymond’301 does not teach “the test sample is identified by the combination of the sample tag region and the anchor region”.  This is not persuasive because Raymond’301 teaches a ““sample code” refers to a polynucleotide that is used to identify the sample” ([0121]) and a “nucleotide sample code that differ by at least two base changes. This element was used to identify different samples and enabled sample multiplexing within a sequencing run” ([0321]).
Thus, none of Applicant’s arguments are persuasive and the rejection is maintained.

Claims 1-11, 13-34, 36-39, 41-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (US 2014/0274731) (“Raymond731”).
The instant claim language corresponds to the instant application Fig. 5A:

    PNG
    media_image1.png
    202
    536
    media_image1.png
    Greyscale

vs. Raymond731’s description of and embodiment of “DNA sequence comprises: i) fragmented end-repaired DNA; ii) a random nucleotide tag sequence; iii) a sample code sequence; iv) a PCR primer sequence; and v) a multifunctional capture probe module tail sequence.” ([0033])
These correspond to the instant claims as (iv)=(i), (ii)+(iii)=(ii)+(iii), and (v)=(iv).  
Regarding claim 1, Raymond teaches a method for performing a genetic analysis on a DNA target region from a test sample comprising:
(a) generating a genomic DNA library comprising a plurality of DNA library fragments, wherein each of the DNA library fragments comprises a genomic DNA fragment from the test sample and an adaptor ([0009] "a method for generating a tagged DNA library comprising treating fragmented DNA");
(b) contacting the genomic DNA library with a plurality of capture probes that specifically bind to a DNA target region, thereby forming complexes between the capture probes and DNA library fragments comprising the DNA target region ([0022] "hybridizing a tagged DNA library with a multifunctional capture probe module complex, wherein the multifunctional capture probe module selectively hybridizes to a specific target region in the DNA library"); and
(c) performing a quantitative genetic analysis of the genomic DNA fragments comprising the DNA target region ([0022] "performing PCR amplification of the hybrid nucleic acid in d); and e) quantitating the PCR reaction in d), wherein the quantitation allows for a determination of copy number of the specific target region");
wherein the adaptor is a DNA polynucleotide that comprises: (i) an amplification region, (ii) a sample tag region, (iii) a unique molecule identifier (UMI) multiplier, and an (iv) an anchor region ([0012] "the ligating comprises ligating a multifunctional adaptor module to the fragmented end-repaired DNA to generate the tagged DNA library, wherein the multifunctional adaptor molecule comprises: i) a first region comprising a random nucleic acid tag sequence; ii) a second region comprising a sample code sequence; and iii) a third region comprising a PCR primer sequence"; [0090] "wherein each hybrid tagged cDNA sequence comprises: fragmented end-repaired cDNA; a random nucleotide tag sequence; a sample code sequence; a PCR primer sequence; a cDNA target region; and a multifunctional capture probe module tail sequence"; [0678] “For total RNA libraries ... an adaptor design was created in which the first 8 bases were random and the next 12 served as a "code" and an anchor sequence for a 12 mer partner strand oligo that could therefore form a ligatable duplex");
wherein the amplification region comprises a polynucleotide sequence capable of serving as a primer recognition site for PCR amplification ([0012] "a third region comprising a PCR primer sequence");
wherein the sample tag region comprises a polynucleotide sequence that is discrete from the nucleotide sequence of any other sample tag region ([0012] "a second region comprising a sample code sequence"; [0224] "the term "sample code sequence" refers to a polynucleotide that is used to identify the sample") 
wherein the anchor region comprises a polynucleotide sequence that is capable of attaching to the genomic DNA fragment ([0090] "and a multifunctional capture probe module tail sequence"; [0234] "a multifunctional capture probe module comprises a region capable of hybridizing to a partner oligonucleotide and a region capable of hybridizing to a genomic target sequence ... the partner oligo may also function as a tail sequence or primer binding site"; [0678] For total RNA libraries the poly-dT primer: TTTTTTTTTTTTTTTTTTVN (SEQ ID NO: 722) was used. For targeted RNA-seq, an adaptor design was created in which the first 8 bases were random and the next 12 served as a "code" and an anchor sequence for a 12 mer partner strand oligo that could therefore form a ligatable duplex"); 
wherein the unique library DNA fragment is identified by the combination of the sample tag region and the UMI multiplier; ([0312]: “The combination of the introduced random nucleotide tag sequence together with the genomic fragment end sequence constitutes a unique combination”; [0580])
wherein the test sample is identified by the combination of the sample tag region and the anchor region; region ([0012] "a second region comprising a sample code sequence"; [0224] "the term "sample code sequence" refers to a polynucleotide that is used to identify the sample"; [0581]) and
wherein the genetic analysis is performed to detect a genetic change indicative of a disease state ([0007]-(0008] "cancers appear to be the consequence of genetic disease in which the compound effect of multiple individual lesions is uncontrolled cell proliferation ... Perturbations in these genes, while generally inconsequential under normal circumstances, can manifest as adverse events (e.g., side effects) during chemical therapy. The central aim of "personalized medicine", increasingly referred to as "precision medicine," is to merge genetic information that is specific to the patient with treatment options that are compatible with the individual's genetic profile"; [0382] "The proteolipid protein 1 (PLP1) gene on chromosome X was examined for initial proof-of-concept capture studies. This gene was chosen because it is relevant to cancer and resides on the X chromosome, meaning it has a natural copy variation between males and females"; [0315]).
Response 
Applicant first states that Raymond’731 does not teach the “UMI Multiplier element” required by the claims.  This is not persuasive because Raymond’731 teaches “The combination of the introduced random nucleotide tag sequence together with the genomic fragment end sequence constitutes a unique combination” ([0312]; [0580]) which corresponds to the “UMI Multiplier element” of the instant claims.
Applicant argues that Raymond’731 does not teach the “sample tag region” as claimed because it “a unique nucleic acid sequence”.  This is not persuasive because Raymond’731 teaches "a second region comprising a sample code sequence" ([0012]) and "the term "sample code sequence" refers to a polynucleotide that is used to identify the sample" ([0224]; [0581]) which is equivalent to the unique “sample tag region” of the instant claims.
Applicant argues that Raymond’731 does not teach the “anchor region” as claimed because “together with the sample tag region, the anchor region identifies the test sample because the anchor region comprises one of four distinct sequences” while Raymond’731’s anchor comprises the same sequence in each adaptor.  This is not persuasive because Raymond’731 teaches "and a multifunctional capture probe module tail sequence" ([0090]) combined with a “"sample code sequence" refers to a polynucleotide that is used to identify the sample” ([0224]; [0581]). Thus, the combination of the anchor region and sample tag do identify the sample.
Applicant argues that Raymond’731 does not teach the “the unique library DNA fragment is identified by the combination of the sample tag region and the UMI multiplier” as claimed.  This is not persuasive because Raymond’731 teaches “The combination of the introduced random nucleotide tag sequence together with the genomic fragment end sequence constitutes a unique combination” ([0312]; [0580]).  
Applicant argues that Raymond’731 does not teach “the test sample is identified by the combination of the sample tag region and the anchor region”.  This is not persuasive because Raymond’731 teaches a "region comprising a sample code sequence" ([0012]) and "the term "sample code sequence" refers to a polynucleotide that is used to identify the sample" ([0224]; [0581]).
Thus, none of Applicant’s arguments are persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-34, 36-59 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US2016/0053301) and Raymond et al. (US 2014/0274731) (“Raymond’731”) in . 
Raymond’301 and Raymond’731 teach as detailed in the 35 USC 102 rejections supra and incorporated herein.  Raymond does not teach the specific details of manipulating the oligonucleotides including the use of T4 polynucleotide kinase, Taq DNA ligase and full-length Bst polymerase as in claim 40.  However, one of ordinary skill in the art would find these details and any other differences obvious as they are well-known and routine in the art and are taught by Raymond’731 ([0183], Fig. 31), Rittie (p. 26, 28: Bst polymerase; p. 34: T4 Polynucleotide kinase;) and Makarov ([0273]-[0275]).  One of ordinary skill in the art would have a reasonable expectation of success because such techniques for attaching adaptors to DNA fragments is well known and routine as described in the prior art.  
Applicant argues that “in view of the knowledge at the time the instant application was filed and in the absence of impermissible hindsight, the ordinarily skilled artisan could not modify or combine the teachings of the combination of Raymond'301, Raymond'731, Rittie, and Makarov to reach the claimed methods with any reasonable expectation of predictable results or success.”  This argument is not persuasive because the Raymond references as well as Rittie and Makarov are in the same field of endeavor and one of ordinary skill would reasonably consider their teaching in improving techniques such as is taught in Raymond.  Furthermore, application of the well-known and routine manipulations of oligonucleotides would reasonably lead one of ordinary skill in the art to the claimed invention with a reasonable expectation of success.
Applicant also argues that “the claimed methods provide superior and unexpected properties over the combination of Raymond'301, Raymond'731, Rittie, and Makarov” such as “a superior number of unique adaptor sequences per sample, brought about by the identification of the fragment by the combination of the sample tag region and UMI multiplier as well as the identification of the test sample by the sample tag and the anchor region” while the cited art teaches “an adaptor comprising a single sample tag region comprising a random nucleotide sequence (for example the 5 nt "read code" in Raymond'301) that is not combined with any other feature to identify either a fragment or a test sample.”  This is not persuasive because Raymond’301 teaches "an adaptor module comprises one or more PCR primer sequences, one or more read codes, one or more sample codes, one or more anchor sequences, and two or more 3' nucleotides that are efficient ligation substrates. In additional embodiments, the adaptor module further comprises one or more sequencing primer binding sites" ([0114]) "the one or more adaptors each comprise one or more unique read codes. In an additional embodiment, the one or more adaptors each comprise one or more sample codes for sample multiplexing" ([0015]-[0016]).  In addition, Raymond’301 teaches "the sample code is about three nucleotides and differs from every other sample code used in other samples by two" ([0123]-[0124]) which is equivalent to the unique “sample tag region” of the instant claims and which combined with one or more read codes allows for identification of a fragment as well as a test sample.
Applicant also argues “the claimed methods reduce performance fluctuation between adaptor pools across different samples” “by having each sample be identified by a "set" of unique sample tag regions, wherein each sample tag region comprises a polynucleotide sequence that is discrete from the nucleotide sequence of any other sample tag region (see paragraph [0040] of the specification as filed)” while in the cited art “the sample code is a shared bar code having the same sequence within a single sample adaptor set (see paragraph [0325] of Raymond'301 and paragraph [0581] of Raymond'731), and one anchor sequence is shared among all adaptors.”  First, Applicant’s argument does not clearly reference the claim limitations that provide the alleged differences or how it is commensurate in scope with the claims.  In addition, Raymond’301 teaches ([0114]) "an adaptor module comprises one or more PCR primer sequences, one or more read codes, one or more sample codes, one or more anchor sequences, and two or more 3' nucleotides that are efficient ligation substrates. In additional embodiments, the adaptor module further comprises one or more sequencing primer binding sites" and ([0015]-[0016]) "the one or more adaptors each comprise one or more unique read codes. In an additional embodiment, the one or more adaptors each comprise one or more sample codes for sample multiplexing".  Furthermore, Raymond’301 teaches: “The sample code is also useful in establishing multiplex sequencing reactions because each sample code is unique to the sample and thus, can be used to identify a read from a particular sample within a multiplexed sequencing reaction” ([0121]).  Therefore, in view of the cited art (Raymond’301 [0113], [0327]-[0328]), the one of ordinary skill in the art would appreciate the multiplexing power of combinatorial codes for fragment and test sample identification and the benefit of a variety of adaptor sequences and arrive at the claimed invention.
Thus, none of Applicant’s arguments are persuasive and the rejection is maintained.

Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639